DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/21 has been entered.

Information Disclosure Statement
The information disclosure statement filed 3/9/21 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  In particular, the translations for CN 106465080 and Chinese Office Action need to be submitted.  It has been placed in the application file, but the information referred to therein has not been considered.

Response to Amendment
The amendment filed 5/23/21 has been accepted and entered.  Accordingly, claims 1, 6-7, 11-12, 16-17, and 20 have been amended.
Claims 2, 4-5, 8-10, 13-15, and 18-19 canceled. 
Claims 1, 6-7, 11-12, 16-17, and 20 are pending in this application. 

Response to Arguments
The applicant's arguments filed on 5/23/21 regarding claims 1 and 12 have been fully considered but the arguments are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.

	
Claim Objections
Claims 16 and 17 are objected to because of the following informalities: 
Claim 16 should be amended its dependency to claim 12; 
Claim 17 should be amended to read, “. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. (U.S. Patent Application Publication No. 2018/0376384), Ronneke et al. (U.S. Patent Application Publication No. 2021/0136658), and further in view of Applicant Admitted Prior Art (hereinafter “AAPA”).

Regarding Claim 1, Youn et al. teaches A method (Youn et al. teaches an interworking method between networks and an apparatus (par [0001])), comprising: establishing, by a processor of a user equipment (UE), a wireless communication connection with a first wireless network of an Evolved Packet System (EPS) communication system when the UE operates in an S1 mode (Youn et al. teaches that interworking method includes performing a second interworking procedure for changing the network of the UE from the EPC network to the 5GC network (par [0014]), indicating that the UE is connected to EPC network; Evolved Packet System (EPS) comprises a EPC (par [0066]); MME sends an indication instructing the UE to perform the TAU when UE moves from EPC to 5GC in the TAU procedure (par [0755]; FIG. 26); the connection with the network is wireless (par [0007][0830]); UE includes a processor that is configured to perform a first network procedure for changing a network (par [0020][0835]); eNB is connected to the UE through a radio interface and is connected to the EPC through the S1 interface (par [0125]; FIG. 2), indicating that UE in EPC operates in S1 mode); and performing, by the processor, an intersystem change from the S1 mode to an N1 mode to change from being connecting to the EPS communication system to being connected to a second wireless network of a 5th-Generation System (5GS) communication system when the UE operates in the N1 mode (Youn et al. teaches that interworking method includes performing a second interworking procedure for changing the network of the UE from the EPC network to the 5GC network (par [0014]); UE transmits the TAU request to the AMF (par [0758]; FIG. 26); AMF is a network node of 5GC network (par [0007]); N1 is a reference point between a UE and an AMF (par [0247]; FIG. 21), indicating that UE in 5GC operates in N1 mode), wherein the performing of the intersystem change from the S1 mode to the N1 mode comprises: encoding a tracking area update (TAU) request message using an EPS Mobility Management (EMM) protocol of the UE (Youn et al. teaches that if the connection procedure is performed successfully, the UE and the MME makes transmission to the EMM-REGISTERED state (par [0160]; FIG. 7); in case the ; constructing the TAU  request message with information elements (Youn et al. teaches that UE transmits the TAU request to AMF (par [0758]), indicating such is constructed; that based on the GUTI information included in the TAU request transmitted by the UE, the AMF can find the MME address that has previously managed the UE, and request the UE context to the MME corresponding to the address (par [0760]); the purpose of the GUTI is to provide an unambiguous identification of the UE without revealing the permanent identification of the UE (par [0508])); and transmitting a REGISTRATION REQUEST message to the 5GS communication system (Youn et al. teaches that UE transmits a registration request for handover attach/registration at 5GC to the 5GC network (par [0745])).
	Although teaching that the TAU request message is constructed with information elements, Youn et al. does not explicitly teach constructing the TAU  request message with information elements used by a network element of the EPS communication system to perform integrity check for the TAU request message to verify an identity of the UE.  Ronneke et al. teaches such a limitation. 
	Ronneke et al. is directed to service gap control for a wireless device.  More specifically, Rinneke et al. teaches constructing the TAU  request message with information elements used by a network element of the EPS communication system to perform integrity check for the TAU request message to verify an identity of the UE (Ronneke et al. teaches that the UE initiates the TAU procedure by sending a TAU request including UE core network capability, MS network capability, old GUTI, old GUTI type eKSI, NAS sequence number (par [0230]); a new MME differentiates the type of the old node and uses the GUTI received from the UE to derive the old MME/S4 SGSN address, and sends a context request including complete TAU request message to old MME to retrieve user information (par [0245]), wherein 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Youn et al. so that the TAU request message is constructed with information elements used by a network element of the EPS communication system to perform integrity check for the TAU request message to verify an identity of the UE, as taught by Ronneke et al.  The modification would have allowed the system to initiate the security functions in the new MME (see Ronneke et al., par [0245]). 
	However, the references do not explicitly teach wherein the TAU request message is included in a container in the REGISTRATION REQUEST message.  AAPA teaches such a limitation. 
	AAPA teaches that the current 3GPP specification for 5G/NR mobile communications requires that, in intersystem change from S1 mode to N1 mode, a registration request message sent by a UE to a network is to contain a complete TAU request message that is integrity protected (par [0004]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Youn et al. and Ronneke et al. so that the TAU request message is included in a container in the REGISTRATION REQUEST message, as taught by AAPA  The modification would have allowed the system to transmit the TAU request (see AAPA, par [0004]). 

Regarding Claim 6, the combined teachings of Youn et al., Ronneke et al., and AAPA teach The method of Claim 1, and further, the references teach wherein the performing of the intersystem change from the S1 mode to the N1 mode comprises: encoding the TAU request message using an EMM protocol while in an EMM-registered state (Youn et al. teaches that if the connection procedure is performed ; and considering that a tracking area updating procedure is not initiated and remaining in the EMM-registered state after transmitting the TAU request message to the 5GS communication system when the UE operates in the N1 mode (Youn et al. teaches that the UE transiting from EPC to 5GC transmits TAU through 5G RAT (par [0727]); if there is no NGx interface, the UE cannot receive the UE context from the previous network in the network even if the UE performs the TAU, so that the TAU rejection is performed (par [0728}), indicating that receiving rejection, UE does not initiate the tracking area update procedure and remains connected to MME, thus EMM-registered state).   

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. (U.S. Patent Application Publication No. 2018/0376384), Ronneke et al. (U.S. Patent Application Publication No. 2021/0136658), Applicant Admitted Prior Art (hereinafter “AAPA”), and further in view of Enomoto et al. (U.S. Patent Application Publication No. 2018/0167854).

Regarding Claim 12, Youn et al. teaches An apparatus implementable in a user equipment (UE)(Youn et al. teaches a UE for performing an interworking method between networks in a wireless communication system (par [0020])), comprising: a transceiver capable of wireless communications (Youn et al. teaches UE comprising a RF module (par [0835]; FIG. 33)); and a processor coupled to the transceiver (Youn et al. teaches that UE includes a processor that is connected to RF module (par [0835]; FIG. 33)), the processor capable of: establishing, via the transceiver, a wireless communication connection with a first wireless network of an Evolved Packet System (EPS) communication system when the UE operates in an S1 mode (Youn et al. teaches that interworking method includes performing a second interworking procedure for changing the network of the UE from the EPC network to the 5GC network (par [0014]), indicating that the UE is connected to EPC network; Evolved Packet System (EPS) comprises a EPC (par [0066]); MME sends an indication instructing the UE to perform the TAU when UE moves from EPC to 5GC in the TAU procedure (par [0755]; FIG. 26); the connection with the network is wireless (par [0007][0830]); UE includes a processor that is configured to perform a first network procedure for changing a network (par [0020][0835]); eNB is connected to the UE through a radio interface and is connected to the EPC through the S1 interface (par [0125]; FIG. 2), indicating that UE in EPC operates in S1 mode); and performing, via the transceiver, an intersystem change from the S1 mode to an N1 mode to change from being connecting to the EPS communication system to being connected to a second wireless network of a 5th-Generation System (5GS) communication system when the UE operates in the N1 mode (Youn et al. teaches that interworking method includes performing a second interworking procedure for changing the network of the UE from the EPC network to the 5GC network (par [0014]); UE transmits the TAU request to the AMF (par [0758]; FIG. 26); AMF is a network node of 5GC network (par [0007]); N1 is a reference point between a UE and an AMF (par [0247]; FIG. 21), indicating that UE in 5GC operates in N1 mode), wherein, in performing the intersystem change from the S1 mode to the N1 mode, the processor is configured to perform operations comprising: encoding a tracking area update (TAU) request message using an EPS Mobility Management (EMM) protocol of the UE (Youn et al. teaches that if the connection procedure is performed successfully, the UE and the MME makes transmission to the EMM-REGISTERED state (par [0160]; FIG. 7); in case the location of the UE differs from the location recognized by the network while UE is in the ECM-IDLE state, the UE can inform the network of the corresponding location of the UE through a TAU procedure (par [0165]), indicating that EMM protocol is used to encode TAU request as UE remains in the EMM-registered ; constructing the TAU request message with mandatory information elements only used by a network element to perform integrity check for the TAU request message and to verify an identity of the UE (Youn et al. teaches that UE transmits the TAU request to AMF (par [0758]), indicating such is constructed; that based on the GUTI information included in the TAU request transmitted by the UE, the AMF can find the MME address that has previously managed the UE, and request the UE context to the MME corresponding to the address (par [0760]); the purpose of the GUTI is to provide an unambiguous identification of the UE without revealing the permanent identification of the UE (par [0508])); and transmitting, via the transceiver, a REGISTRATION REQUEST message to the 5GS communication network (Youn et al. teaches that UE transmits a registration request for handover attach/registration at 5GC to the 5GC network (par [0745])).
	Although teaching that the TAU request message is constructed with information elements, Youn et al. does not explicitly teach constructing the TAU request message with mandatory information elements only used by a network element to perform integrity check for the TAU request message and to verify an identity of the UE.  Ronneke et al. teaches such a limitation. 
	Ronneke et al. is directed to service gap control for a wireless device.  More specifically, Rinneke et al. teaches constructing the TAU request message with mandatory information elements only used by a network element to perform integrity check for the TAU request message and to verify an identity of the UE (Ronneke et al. teaches that the UE initiates the TAU procedure by sending a TAU request including UE core network capability, MS network capability, old GUTI, old GUTI type eKSI, NAS sequence number (par [0230]); a new MME differentiates the type of the old node and uses the GUTI received from the UE to derive the old MME/S4 SGSN address, and sends a context request including complete TAU request message to old MME to retrieve user information (par [0245]), wherein the MME is AMF in a 5G Core network (par [0038]).  Further, Ronneke et al. teaches that to validate the context 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Youn et al. so that the TAU request message is constructed with information elements used by a network element of the EPS communication system to perform integrity check for the TAU request message to verify an identity of the UE, as taught by Ronneke et al.  The modification would have allowed the system to initiate the security functions in the new MME (see Ronneke et al., par [0245]). 
	However, the references do not explicitly teach wherein the TAU request message is included in a container in the REGISTRATION REQUEST message.  AAPA teaches such a limitation. 
	AAPA teaches that the current 3GPP specification for 5G/NR mobile communications requires that, in intersystem change from S1 mode to N1 mode, a registration request message sent by a UE to a network is to contain a complete TAU request message that is integrity protected (par [0004]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Youn et al. and Ronneke et al. so that the TAU request message is included in a container in the REGISTRATION REQUEST message, as taught by AAPA  The modification would have allowed the system to transmit the TAU request (see AAPA, par [0004]). 
Although teaching that the TAU request is constructed such that UE is identified through GUTI as noted above, the references do not teach constructing the TAU request message with mandatory information elements only used by a network element to perform integrity check for the TAU request message and to verify an identity of the UE.  Enomoto et al. teaches such limitations. 
Enomoto et al. is directed to terminal device, MME, and control method.  More specifically, Enomoto et al. teaches the tracking area update request includes a protocol identifier, a security header 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Youn et al., Ronneke et al., and AAPA so that the TAU request message is constructed with a minimum amount of a content used by a network element to check an identity of the UE, as taught by Enomoto et al.  The modification would have allowed the system to identify UE to enable UE to continue communicating by switching a previously established PDN connection with a gateway to a new PDN connection using a more optimal gateway (see Enomoto et al., par [0038]). 

Regarding Claim 16, the combined teachings of Youn et al., Ronneke et al., AAPA, and Enomoto et al. teach The apparatus of Claim 12, and further, the references teach wherein, in performing the intersystem change from the S1 mode to the N1 mode and transmitting REGISTRATION REQUEST message to the 5GS communication system, the processor is configured to perform operations comprising: encoding the TAU request message using an EMM protocol while in an EMM-registered state (Youn et al. teaches that if the connection procedure is performed successfully, the UE and the MME makes transmission to the EMM-REGISTERED state (par [0160]; FIG. 7); in case the location of the UE differs from the location recognized by the network while UE is in the ECM-IDLE state, the UE can inform the network of the corresponding location of the UE through a TAU procedure (par [0165]), indicating that EMM protocol is used to encode TAU request as UE remains in the EMM-registered state); and considering that a tracking area updating procedure is not initiated and remaining in the EMM-registered state after transmitting the TAU request message to the 5GS communication system when the UE operates in the N1 mode (Youn et al. teaches that the UE transiting from EPC to 5GC transmits TAU through 5G RAT (par [0727]); if there is no NGx interface, the UE cannot receive the UE context from the previous network in the network even if the UE performs the TAU, so that the TAU rejection is performed (par [0728}), indicating that receiving rejection, UE does not initiate the tracking area update procedure and remains connected to MME, thus EMM-registered state).   

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. (U.S. Patent Application Publication No. 2018/0376384), Ronneke et al. (U.S. Patent Application Publication No. 2021/0136658), Applicant Admitted Prior Art (hereinafter “AAPA”), and further in view of Vamanan et al. (U.S. Patent Application Publication No. 2020/0015076).

Regarding Claim 7, the combined teachings of Youn et al., Ronneke et al., and AAPA teach The method of Claim 1, however, the references do not explicitly teach wherein the performing of the intersystem change further comprises: incrementing, by the processor, an uplink non-access stratum (NAS) count associated with an Evolved Packet System (EPS) security context by 1.  Vamanan et al. teaches such a limitation. 
	Vamanan et al. is directed to security for paging messages.  More specifically, Vamanan et al. teaches that the NAS security context is established between a UE and a MME in communication via eNB and that NAS count value is incremented for each NAS message sent to the network, and thus each time a new connection is established between UE and the network (par [0016]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Youn et al., Ronneke et al., and AAPA so that NAS count associated with an EPS security context is incremented by 1, as taught by Vamanan et al.  . 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. (U.S. Patent Application Publication No. 2018/0376384), Ronneke et al. (U.S. Patent Application Publication No. 2021/0136658), Applicant Admitted Prior Art (hereinafter “AAPA”), Enomoto et al. (U.S. Patent Application Publication No. 2018/0167854), and further in view of Vamanan et al. (U.S. Patent Application Publication No. 2020/0015076).

Regarding Claim 17, the combined teachings of Youn et al., Ronneke et al., AAPA, and Enomoto et al. teach The apparatus of Claim 12, and further, the references teach wherein, in performing the intersystem change from the S1 mode to the N1 mode, the processor is further configured to perform operations comprising: transmitting, via the transceiver, a registration request message to the second wireless network (Youn et al. teaches that UE transmits a registration request for handover attach/registration at 5GC to the 5GC network (par [0745])).
However, the references do not explicitly teach and incrementing, by the processor, an uplink non-access stratum (NAS) count associated with an Evolved Packet System (EPS) security context by 1.  Vamanan et al. teaches such a limitation. 
	Vamanan et al. is directed to security for paging messages.  More specifically, Vamanan et al. teaches that the NAS security context is established between a UE and a MME in communication via eNB and that NAS count value is incremented for each NAS message sent to the network, and thus each time a new connection is established between UE and the network (par [0016]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Youn et al., Ronneke et al., AAPA, and . 


Allowable Subject Matter
Claims 11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667.  The examiner can normally be reached on Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/REBECCA E SONG/Primary Examiner, Art Unit 2414